Title: To John Adams from John Goulding, 24 May 1798
From: Goulding, John
To: Adams, John



My It Please Your ExcellencyPhiladelphia 24th May 1798


Propelled by a cause equally serious and urgent; and encouraged by a Name, whose wise, benevolent & noble exertions, have regularly accompanied the dignity, and encreasing influence, which it maintains, in society.—Such is my apology for this intrusion.
Shipwrecked as it were, and bereaved of my little all;—yet thank Heaven still possessed of Health, active and willing, my utmost efforts have proved ineffectual to obtain the humblest employment; Having therefore waited and solicited in vain at the Streams, I have summoned resolution to approach the Fountain head of County, encouraged by the general opinion of your Excellencys magnanimity, that honesty and talents, are the principal or rather the sole qualifications you require in those you prefer, and that your Excellencys condescention, bends your attention to look for those qualities among the humble and obscure, rather than avoid them.
I have a tender helpless family, left by ruin in trade like shipwrecked mariners on the strand; bereaved friendless and verging to despair.—Religion prescribes patience and resignation, and I adore Religion, and the great author of it: but the possessing an active ardent mind, encreases the poignance of grief, on the prospect of the misery to which my helpless family is exposed. How great the pity that such energy should be consumed in hopeless grief; which if diverted from this anguish, and directed to the purposes of any employment, might be equally beneficial to that family and to society: many who now will not (perhaps some cannot) shew more than galling pity, would then, be forward in expressions of approbation, and offers of service. I have been a Merchant—I have been plundered by the French, whose excesses I have for many years reprobated—various misfortunes leaves me at this moment, in the most humiliating deplorable condition, to which an innocent man and a family can well be reduced, without being actually deprived of common necessaries
Should your Excellency condescend to grant me a gracious hearing, and should there be any Employ ever so humble, I would be proud to serve my Country, faithfully, in any department, in any capacity, and in any part of the world in which I could be useful. My Education and habits are perhaps best calculated for accounts, the Naval department, or in the Navy; having been a few Voyages at Sea, and regularly bred in the knowledge of the most regular counting houses. And for saving me from despair, and a tender helpless an amiable family from want, they and I shall for your Excellency, and for our Country, as in duty bound ever pray, – ever pray, that yours, and its Glory may be immortal.
I can have unexceptionable testimonials of a good character, known to Gentlemen of high consideration; and I will beg leave to do myself the Honor, to wait on your Excellency’s Secretary, when it may be perfectly convenient; with a hope to hear, that your Excellency’s pleasure, will be favourable to my humble wishes.
 With the highest Respect, and, Admiration /  I have the Honor to be /  Sir /  Your Excellency’s /  Most Obedient, and /  Most Humble Servant

John Goulding